     Case 2:20-bk-21020-BR       Doc   Filed 01/14/21 Entered 01/14/21 10:48:03            Desc Main
                                       Document Page 1 of 3



1
2
                                                                      FILED & ENTERED
3
4                                                                            JAN 14 2021
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY fortier    DEPUTY CLERK


7
8                             UNITED STATES BANKRUPTCY COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10                                     LOS ANGELES DIVISION

11
12
      In re:                                         Case No.: 2:20-bk-21022-BR
13
      GIRARDI KEESE,                                 Chapter 7
14
                                                     ORDER:
15
                                                     (1) DENYING MOTION FOR EXTENSION OF
16                                                   TIME TO FILE RESPONSIVE PLEADING;
                                                     AND
17                                     Debtor(s).
                                                     (2) SETTING HEARING ON MOTION FOR
18                                                   APPOINTMENT OF GUARDIAN AD LITEM
19                                                   FOR DEBTOR

20                                                   [No Hearing Required]

21
22
               This matter is before the Court on the “Motion for Order: 1. Appointing Robert
23
      Girardi as Debtor’s Guardian Ad Litem; and 2. Extension of Time to File Responsive
24
      Pleading” (“Motion”) filed by Robert Girardi on January 13, 2021 (Doc. No. 67).
25
26             Movant seeks an order from the Court appointing him as the debtor’s guardian

27    ad litem and extending the deadline to file a responsive pleading to the involuntary
28    petition from January 12, 2021 to and including February 12, 2021.




                                                    -1-
     Case 2:20-bk-21020-BR       Doc   Filed 01/14/21 Entered 01/14/21 10:48:03            Desc Main
                                       Document Page 2 of 3



1            The Court has reviewed the Motion and the attached declaration of Robert
2     Girardi. The Motion was filed one day after the January 12, 2021 deadline for filing a
3
      responsive pleading to the involuntary petition. Due to the debtor’s failure to file a timely
4
      response to the involuntary petition, the Court on January 13, 2021 directed the Clerk of
5
      Court to enter an Order for Relief in this case, which Clerk of Court entered on January
6
7     13, 2021.

8            Accordingly, the Court HEREBY ORDERS AS FOLLOWS:
9            1.     Movant’s request for an extension of the January 12, 2021 deadline to file
10
      a responsive pleading to the involuntary petition is DENIED;
11
             2.     A hearing on Movant’s request for appointment of Robert Girardi as the
12
13    debtor’s guardian ad litem shall be held on February 16, 2021 at 2:00 p.m. via Zoom for

14    Government; and
15           3.     Participants in the hearing will be connected with Courtroom 1668 via
16    Zoom for Government but will not be physically present in the Courtroom:
17                  a.     Video/audio                           web                       address:
18                         https://cacb.zoomgov.com/j/[1604415586]              ZoomGov     meeting
19                         number [1604415586] password no. 123456;
20                  b.     Telephone     conference      lines   (for   audio   only):    Audio-only
21                         participants must call into Zoom for Government by calling:
22                         (i)    1 (669) 254 5252 US (San Jose) or
23
24           ///
25           ///
26           ///
27
28




                                                   -2-
     Case 2:20-bk-21020-BR         Doc   Filed 01/14/21 Entered 01/14/21 10:48:03   Desc Main
                                         Document Page 3 of 3



1
2
3
4
5                         (ii)      1 (646) 828 7666 US (New York).
6          IT IS SO ORDERED.
7                                                       ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: January 14, 2021

26
27
28




                                                  -3-
